 



Exhibit 10.21
BASE SALARY AND TARGET BONUS
FOR THE NAMED EXECUTIVE OFFICERS
     The following table sets forth the annual base salaries and of the Chief
Executive Officer and the four other most highly compensated executive officers
of Zale Corporation (the “Company”) for the fiscal year ending July 31, 2006,
and the target bonus for each such executive officer under the Company’s
executive bonus program as a percentage of annual base salary.

                  Name   Base Salary   Target Bonus %
Mary E. Burton
  $ 850,000       125 %
President and Chief Executive Officer
               
 
               
George R. Mihalko, Jr.
  $ 650,000       0 %
Acting Chief Administrative Officer and Acting Chief Financial Officer
               
 
               
John A. Zimmermann
  $ 400,000       75 %
Group President and President, Zale North America
               
 
               
Gilbert P. Hollander
  $ 300,000       60 %
Group Senior Vice President and President, Corporate Sourcing/Piercing Pagoda
               
 
               
Frank C. Mroczka
  $ 300,000       45 %
Senior Vice President and President, Gordon’s Jewelers
               

     For additional information regarding the compensation of the Company’s
executive officers, please refer to the information under the heading “Executive
and Director Compensation” in the Company’s Definitive Proxy Statement on
Schedule 14A, which has been filed with the Securities and Exchange Commission

 